UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-129321 GOLD RESOURCE CORPORATION (Exact Name of Registrant as Specified in its Charter) Colorado 84-1473173 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
